                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


RONALD T. JOHNSTON,

       Plaintiff,

 v.                                                Case No. 18-CV-0572

CITY OF WEST ALLIS and
DAN DEVINE,

 Defendants.


       DECISION AND ORDER ON DEFENDANTS’ MOTION TO DISMISS


       Ronald Johnston brings this lawsuit against the City of West Allis and West Allis

Mayor Dan Devine, alleging they improperly took his land. (Docket # 1.) The defendants

move to dismiss Johnston’s complaint on multiple grounds. (Docket # 5.) For the reasons

that follow, the defendants’ motion to dismiss is granted.

                              COMPLAINT ALLEGATIONS

       Johnston filed his compliant on April 11, 2018. Johnston alleges that he purchased

his home in West Allis in 1963. (Docket# 1 at 3.) He also alleges that at that time, the City

informed him “that two feet of the 120 feet must be put aside for underground electric

service on each side end line with us maintain ownership of our land. Any fence must be put

two feet from end line.” (Id.) Then, in 2000, the City “decided not to put underground

electric service in and declare this as extra land is owned by the city without paperwork.”

(Id.) Johnston alleges that he pays taxes on the full 120 feet, but the “land owner,” which I

presume refers to the City, pays no taxes on the “extra land.” (Id.)
         Johnston seeks help “with all federal laws on land ownership, time length of

residence before running for leader office and any other federal laws that are needed.” (Id.)

He states, “I want my land returned to me without any attached fence on my property. Also

other property owners should have land returned without fences.” (Id. at 4.)

                                                   ANALYSIS

         Construing Johnston’s complaint liberally, as I must, he alleges that the City of West

Allis and Mayor Dan Devine improperly took his land, a taking and due process claim

under 42 U.S.C. § 1983. The defendants move to dismiss arguing that (1) the complaint is

barred by the statute of limitations; (2) the court lacks subject-matter jurisdiction; (3)

Johnston fails to state a claim upon which relief can be granted; (4) Johnston failed to

provide adequate notice under Wis. Stat. § 893.80; (5) Mayor Dan Devine cannot be sued in

his official capacity; and (6) the court lacks personal jurisdiction based on insufficient service

of process.

         I begin with defendants’ statute of limitations argument. In § 1983 actions, federal

courts adopt the forum state’s statute of limitations. Wallace v. Kato, 549 U.S. 384, 387

(2007). While the statute of limitations is grounded in state law, the accrual date of a § 1983

cause of action is a question of federal law “conforming in general to common-law tort

principles.” Id. at 387-88. A § 1983 claim accrues “‘when the plaintiff knows or should know

that his or her constitutional rights have been violated.’” Hileman v. Maze, 367 F.3d 694, 696

(7th Cir. 2004) (quoting Kelly v. City of Chicago, 4 F.3d 509, 511 (7th Cir. 1993)).

         In his complaint, Johnston appears to allege that the City took his property in 2000.1

At that time, the statute of limitations to challenge such an action was six years. Wis. Stat. §

1
 In his letter dated September 19, 2018 (Docket # 15), Johnston states, “In 2015, I lost my land and to protest this
action was left with the city land committee with no control over results and therefore never signed up with land


                                                          2
893.52 (1999–2000). Accordingly, Johnston would have needed to bring this cause of action

by 2006. Johnston filed this lawsuit in 2018, twelve years after the statute of limitations

expired. As a result, any constitutional or property claim based on actions defendants took

in 2000 is time-barred.

         Even if this lawsuit were not time-barred, I would still need to dismiss it for failure to

exhaust state remedies. Before a property owner brings a takings claim to federal court, he

has to exhaust available state remedies. Muscarello v. Ogle County Board of Commissioners, 610

F.3d 416, 422 (7th Cir. 2010). Johnston would need to have obtained a final decision from

the relevant state entity regarding the taking of his land and have sought compensation for

the taking through the procedures that entity has provided. Behavioral Institute of Indiana,

LLC v. Hobart City of Common Council, 406 F.3d 926, 930 (7th Cir. 2005). In his complaint,

Johnston offers no indication that he has exhausted available state remedies. His letter of

September 19, 2018 appears to confirm this by stating that he “was left with the city land

committee with no control over results and therefore never signed up with land committee.”

(Docket # 15 at 2.)

         Because this action is time-barred and Johnston appears not to have exhausted his

available state remedies, I need not address defendants’ additional arguments for dismissing

the complaint.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motion to

dismiss (Docket # 5) is GRANTED. The Clerk of Court is directed to enter judgment

accordingly.


committee.” If Johnston believes that the City took his property in 2015, rather than in 2000 as apparently stated in
the complaint, he would have needed to amend the complaint under Federal Rule of Civil Procedure 15(a)(1).
Because the complaint gives the date as 2000, not 2015, I must use 2000 as the date of the alleged taking for
purposes of this motion.


                                                          3
Dated at Milwaukee, Wisconsin this 11th day of October, 2018.



                                         BY THE COURT

                                         s/Nancy Joseph_____________
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                     4
